FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FRANKLIN MANRIQUE CORTEZ                         No. 14-70111
CHAVEZ,
                                                 Agency No. A070-965-637
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Franklin Manrique Cortez Chavez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen and

review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying as untimely Cortez

Chavez’s motion to reopen, where it was filed approximately sixteen years after

issuance of his final order of removal, and Cortez Chavez does not challenge the

agency’s determination that he received proper notice of the hearing. See 8 U.S.C.

§ 1229a(b)(5)(C); 8 C.F.R. § 1003.23(b)(4)(ii). In addition, he failed to establish

that he warranted equitable tolling of the filing deadline, where he did not meet the

procedural requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA

1988), Singh v. Holder, 658 F.3d 879, 884 (9th Cir. 2011), and the alleged

ineffective assistance is not plain on the face of the record, see Reyes v. Ashcroft,

358 F.3d 592, 597-98 (9th Cir. 2004).

      Finally, the agency did not violate due process in denying Cortez Chavez’s

motion, because he failed to show prejudice. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                           2                                     14-70111